                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAMONT DADE,
    Plaintiff,

       v.                                            CIVIL ACTION NO. 18-CV-5470

JAMES PITTS,
    Defendant.

                                       MEMORANDUM

KENNEY,J.                                                                FEBRUARY        fl , 2019
       On December 19, 2018, the Court received from prose Plaintiff Lamont Dade a

Complaint pursuant to 42 U.S.C. § 1983 (ECF No. 2), a Motion for Leave to Proceed In Forma

Pauperis (ECF No. 1) and a Prisoner Trust Fund Account Statement (ECF No. 3). By Order

entered on December 21, 2018, the Court den~ed Dade's Motion for Leave to Proceed In Forma
                                               !
                                               I



Pauperis without prejudice because he had failed to file a copy of his prisoner account statement

for the entire six-month period prior to the filipg of this civil action. (ECF No. 5.) The Court
                                               '


directed Dade to either submit $400.00 or a ctjpy of his entire prisoner account statement within
                                               i

thirty (30) days. (Id.) The Court also noted that if Dade was seeking to challenge the

constitutionality of his conviction and sought release from imprisonment on that basis, he could

seek to file a Petition for Writ of Habeas Corpus pursuant to 28 U .S.C. § 2254. (!d.)

       More than thirty (30) days passed, and Dade neither paid $400.00 nor submitted a copy

of his prisoner account statement. Accordingly, by Order entered on February 5, 2019, the Court

dismissed this action without prejudice for failure to prosecute. (ECF No. 6.) However, the next

day, the Court received a new Motion for Leave to Proceed In Forma Pauperis and a complete

prisoner account statement from Dade. (ECF Nos. 7, 8.) In light of Dade's prose status, the
Court will reopen this case and vacate its February 5, 2019 Order. For the reasons set forth

below, the Court will grant Dade leave to proceed in forma pauperis and dismiss his Complaint.

I.        FACTS

          Dade has sued James Pitts, a former homicide detective with the Philadelphia Police

Department, for violations of his rights under the Fourth, Fifth, Sixth, and Fourteenth

Amendments. (Compl. at 14.)1 Dade alleges that Pitt violated his rights by "question[ing him]

without the kn?wledge or consent of [his] parent, guardian, or legal representative on September

22, 2006 & August 1, 2007 while [he] was below the age of 18 years." (Id.) Dade states that

when he was 16 years old, Pitts picked him up from his father's residence and transported him to

the homicide division to "talk about [his] friend being killed and [his] cousin, Corey Ford, being

shot." (Id.) During the interview, Dade twice asked Pitts to call his father. (Id.) Pitts ultimately

allowed Dade to sign release papers and call his father to pick him up. (Id.)

          Dade was once again taken to the homicide division on August 1, 2007. (Id.) Pitts told

Dade that Ford had accused him of killing his best friend. (Id.) Dade asked Pitts to call his

father, and Pitts refused. (Id.) Ultimately, Pitts told Dade to sign some papers so that he could

go home. (Id. at 2.) Dade signed them, thinking that he would be allowed to go home. (Id.) He

claims that Pitts did not allow him to read the contents of the papers. (Id.) Dade called his father

to come pick him up, but was then taken to the basement, where he had a video hearing and was

charged with first degree murder and attempted murder. (Id.)

          Dade claims that he did not realize until he was 18 years old and had received his

discovery that "there was a fabricated confession with [his] signature on it." (Id.) In 2008, prior

to sentencing, Dade was transported to the District Attorney's Office by Pitts and another



1
     The Court uses the pagination assigned to the Complaint by the CM/ECF docketing system.
                                                   2
detective. (Id.) After arriving, Pitts told Dade that ifhe "did not do what he said then he would,

'throw more murders your way."' (Id.) Pitts told Dade "to tell the District Attorney that

'Cooge' gave him the gun." (Id.) Dade did as Pitts told him "in fear of additional murder

charges being lodged against him." (Id.) He signed some papers and was sentenced the next day

to 25 to 50 years of incarceration. (Id.) Public dockets reflect that Dade was found guilty of

third-degree murder, aggravated assault, criminal conspiracy, firearms not to be carried without a

license, and robbery-threat of immediate serious injury and was sentenced to a total of 25 to 50

years of incarceration. Commonwealth v. Dade, Docket No. CP-51-CR-0013000-2007 (Phila.

Ct. Common Pleas).

       Dade alleges that in Commonwealth v. Thorpe, Docket No. CP-51-CR-0011433-2008,

Judge Sarmina concluded that the homicide division of"had an unconstitutional pattern and

practice 'of physically and psychologically coercing, threatening, and intimidating witnesses and

suspects into making/signing false statements."' (Compl. at 15.) Dade alleges that Pitts "has had

a history of Misconduct since 2004," and that he has made other individuals sign false

confessions. (Id. at 16.) As relief, Dade seeks "[r]elease from custody, vacated sentence,

exoneration or any other appropriate relief that this court deems necessary in regards to these

matters." (Id.

II.    STANDARD OF REVIEW

       The Court will grant Dade leave to proceed in forma pauperis because it appears that he

is incapable of paying the fees to commence this civil action. 2 Accordingly, 28 U.S.C.

§ 1915(e)(2)(B)(ii) applies, which requires the Court to dismiss the Complaint if it fails to state a

claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the


2
  However, as Dade is a prisoner, he will be obligated to pay the $350.00 filing fee in
installments in accordance with the Prison Litigation Reform Act. See 28 U.S.C. § 1915(b).
                                                  3
same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotations omitted). Conclusory allegations do not suffice. Id. As Dade is proceedingpro se,

the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         "To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48 (1988).

As discussed below, the Complaint fails to state a cognizable claim for relief at this time.

         As noted above, Dade seeks "[r]elease from custody, vacated sentence, exoneration or

any other appropriate relief." (Compl. at 16.) His claims of wrongful incarceration, however,

are not cognizable under§ 1983 at this time. "[W]hen a state prisoner is challenging the very

fact or duration of his physical imprisonment, and the relief he seeks is a determination that he is

entitled to immediate release or a speedier release from that imprisonment, his sole federal

remedy is a writ of habeas corpus." See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973).

Accordingly, any attempts by Dade to vacate his convictions and sentences must be pursued in a

habeas case, after exhausting state remedies, rather than a civil rights action.

         Furthermore, "to recover damages [or other relief] for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a§ 1983 plaintiff must prove that the conviction or



                                                   4
sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court's

issuance ofa writ ofhabeas corpus[.]" Heckv. Humphrey, 512 U.S. 477, 486-87 (1994)

(footnote and citation omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) ("[A]

state prisoner's§ 1983 action is barred (absent prior invalidation)-no matter the relief sought

(damages or equitable relief), no matter the target of the prisoner's suit (state conduct leading to

conviction or internal prison proceedings)- if success in that action would necessarily

demonstrate the invalidity of confinement or its duration." (emphasis omitted)). As Dade's

convictions and sentences have not been reversed, expunged, or otherwise invalidated, any

claims that challenge his convictions are not currently cognizable under§ 1983. In other words,

Dade cannot raise claims challenging the constitutionality of any aspect of the proceedings

leading to his convictions and sentences at this time.

IV.    CONCLUSION

       For the foregoing reasons, the Court will reopen this case and vacate its February 5, 2019

Order. The Court will also grant Dade leave to proceed in forma pauperis and dismiss his

Complaint for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). This dismissal

will be without prejudice to Dade's right to pursue his claims, which are barred by Heck v.

Humphrey, 512 U.S. 477 (1994), in a new lawsuit only if he is successful in challenging his

convictions and sentences in state court or federal habeas proceedings. Dade will not be

permitted to file an amended complaint, as amendment would be futile. See Grayson v. Mayview

State Hosp., 293 F.3d 103, 112-13 (3d Cir. 200 .




                                                  5
